



COURT OF APPEAL FOR ONTARIO

CITATION: Vermette v. Nassr, 2016 ONCA 658

DATE: 20160906

DOCKET: M46599 (C59706)

Feldman, Simmons and Lauwers JJ.A.

BETWEEN

Laurie Ann Vermette

Moving Party (Respondent)

and

Jason Donald Nassr

Responding Party (Appellant)

Allan Dare Pearce, for the moving party

Jason Donald Nassr, acting in person

Heard: August 25, 2016

On a motion to dismiss the responding
    partys appeal from the judgment of Justice Steven Rogin of the Superior Court
    of Justice dated October 29, 2014.

ENDORSEMENT

[1]

The moving party seeks an order dismissing the
    responding partys appeal of the judgment of Rogin J. dated October 29, 2014
    dealing with custody, access and child support.

[2]

The responding party was declared a vexatious litigant
    by an order of Carey J. dated June 3, 2011.

[3]

By order dated May 12, 2015, Patterson J. dismissed the
    responding partys application to set aside the order of Carey J. and made a
    further order declaring the respondent a vexatious litigant. Paragraph 2 of
    Patterson J.s order reads as follows:

This court orders that no further proceeding may be instituted
    by [the responding party] in any court and any proceeding previously instituted
    by him may not be continued except by leave of a Judge of the Superior Court.

[4]

After delivering his notice of appeal from the
    judgment of Rogin J., the responding party sought, but was denied, leave under
    s. 140 of the
Courts of Justice Act
, R.S.O.
    1990, c. C.-43 (the Act), to continue the appeal. In an endorsement dated
    January 11, 2016, Thomas J. found the responding party had not met the test for
    granting leave set out in s. 140(4) of the Act. Although he concluded that the
    appeal was not an abuse of process, he found no merit in the appeal.

[5]

The responding party concedes there is authority
    of this court confirming that he requires leave under s. 140 of the Act to
    proceed with an appeal of any order other than an order declaring him to be a
    vexatious litigant. We agree. See
Kallaba v. Bylykbashi
(2006), 265 D.L.R. (4th) 320, [2006] O.J. No. 545 (C.A.), at paras.
    25-26, 29-34.

[6]

The responding party applied for, but was
    denied, leave to proceed with his appeal. Section 140 of the Act makes it clear
    that, in those circumstances, he had no right to institute or continue an
    appeal in this court:

·

s. 140(1) of the Act permits a judge of the Superior Court of
    Justice to order that no further proceeding be instituted by a vexatious
    litigant in any court or that a proceeding previously instituted not be
    continued;

·

s. 140(3) of the Act requires that where a vexatious litigant seeks
    leave to institute or continue a proceeding, the person shall do so by way of
    an application in the Superior Court of Justice;

·

s.140(4)(a) of the Act sets out the test for leave; and

·

s. 140(4)(e) provides that no appeal lies from a refusal to grant
    relief to the applicant.

[7]

However, the responding party argues that, under
    rule 2.03 of the
Rules of Civil Procedure
,
    R.R.O. 1990, Reg. 194, this court may, and should, dispense with compliance
    with the requirement that he obtain leave.

[8]

We do not accept this submission. Rule 2.03
    provides that a court may, only where and as necessary in the interests of
    justice,
dispense with compliance with any rule at
    any time
 (emphasis added). Rule 2.03 permits a court
    to dispense with compliance with the
Rules of Civil Procedure
. It does not authorize a court to dispense with compliance with the
    statutory leave requirement set out in s. 140 of the Act.

[9]

The responding partys appeal is therefore
    quashed. Costs of this motion are to the moving party on a partial indemnity
    scale fixed in the amount of $1,000 inclusive of disbursements and applicable
    taxes.

K. Feldman J.A.

Janet Simmons J.A.

P. Lauwers


